DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Amendments
	Preliminary amendments to the claims filed on 09 September 2021 are herein acknowledged.  Claims 23-27 have been canceled, and Claims 1-22 remain pending and are hereinafter examined on the merits. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 3 and 14 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Regarding Claims 3 and 14, “a pressure-sensing device” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “device” is a generic place holder that is coupled with the functional language where the claim recites “configured to detect deformations.” Furthermore, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Thus the claim limitation meets all the requirements of the three-prong test as stated above.
According to the Specification of the instant Application, the corresponding structure for “a pressure-sensing device” is a pressure transducer (see Spec. [0012], [0024]-[0025]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari (US 2017/0172666 A1).
Regarding Claim 1, Govari discloses an ultrasound probe (Abstract, “The probe has a contact force, a transmitter, a receiver, and an ultrasound transducer in its distal segment”), comprising: 
a probe body; an articulating probe head attached to the probe body; and a pressure-sensing device housed in an articulating area between the articulating probe head and the probe body ([0016] “the contact force sensor forms a joint between a proximal portion of the probe and the tip of the distal segment.”; Fig. 3, distal end of the catheter 69 including the distal end of the insertion tube 77; [0019] “a flexible probe adapted for insertion into a body cavity of a patient; [0019], “a flexible probe adapted for insertion into a body cavity of a patient. Within the probe are a transmitter and a position sensor for receiving signals from the transmitter to sense a position of the distal tip relative to the distal end of the probe, The probe has a resilient contact force sensor disposed between the transmitter and the position sensor, which couples the distal tip to the distal portion of the probe and is configured to deform in response to pressure exerted on the distal tip when the distal tip engages a wall of the body cavity.”; [0056] “the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip.”; see also Fig. 2, contact force sensor 53 and springs 63 that couple two ends of the probe).
Regarding Claim 2, Govari further discloses a boot connecting the articulating probe head to the probe body in the articulating area, the boot configured to cover or incorporate therein the pressure-sensing device (Fig. 2, contact force sensor 53 and springs 63 that couple two ends of the probe; see also Fig. 3, see section #73; [0053], “the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip.”; [0056] “a position sensor 53 … the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip”;).
Regarding Claim 3, Govari further discloses wherein the pressure-sensing device is configured to detect deformations in or around an elastic material of the boot induced by pressing the articulating probe head into a patient (Fig. 2, contact force sensor 53 and springs 63 that couple two ends of the probe, and [0051] wherein “The contact force sensor 53, comprising the spring 63 in the form of a double helix  …  the spring 63 is flexible … the contact force sensor 53 acts as a joint between the tip 47 and the segment proximal to the contact force sensor 53. … If there is an asymmetrical force on the tip, then the two axes do not align” as depicted in Fig. 5; see also [0056] “the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip.”; [0019] “a flexible probe adapted for insertion into a body cavity of a patient.”).
Regarding Claim 4, Govari further discloses wherein the pressure-sensing device is communicatively coupled to a controller of the ultrasound probe configured to convert electrical signals corresponding to the deformations into measured pressure values ([0062] “Operating the transmitter 61 at a different frequency than those used by the field generating coils 28 enables the processor 22 (FIG. 1) to determine the angular deflection of the end portion 43 with respect to the proximal portion 65, from which the contact force, and the magnitude of non-alignment with the proximal portion 65 may be computed”; see also, [0056] “The position sensor 93 and the transmitter 91 are connected via conductors 95, 97, respectively, to a processing unit at the proximal end of insertion tube 77 … the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip.”).
Regarding Claim 5, Govari further discloses wherein the ultrasound probe is configured to provide the measured pressure values to a display to be displayed to a clinician (Fig. 6, [0064] “A graphical display 115 of the time-varying echo-gram obtained from the ultrasonic transducer 55 and contact force sensor 53 (seen in FIG. 2) is shown at the right of FIG. 6.”; [0068] “The force sensor measures both the magnitude of the force exerted by the probe, as well as the direction of the force with respect to the probe axis.”).
Regarding Claim 9, Govari further discloses wherein the pressure-sensing device is a pressure transducer (see the rejection under Claim 1 wherein a force/pressure sensor is discussed; [0019] “The probe has a resilient contact force sensor disposed between the transmitter and the position sensor, which couples the distal tip to the distal portion of the probe and is configured to deform in response to pressure exerted on the distal tip when the distal tip engages a wall of the body cavity.”).
Regarding Claim 12, Govari discloses an ultrasound system (Fig. 1, Abstract), comprising: 
a console including a display configured for rendering ultrasound images on a display screen of the display (Abstract, Fig. 1, [0040], Console 24, and monitor 29 with a screen that displays organs, and [0029] wherein “a green light may be provided on the probe housing that turns into a red light if the applied pressure is too high.” Here, the monitor and the lights can be considered as a display unit;  [0047] “the processor 22 for generating and displaying images”); and 
an ultrasound probe (Abstract, “The probe has a contact force, a transmitter, a receiver, and an ultrasound transducer in its distal segment”), including: 
a probe body; an articulating probe head attached to the probe body; and a pressure-sensing device housed in an articulating area between the articulating probe head and the probe body ([0016] “the contact force sensor forms a joint between a proximal portion of the probe and the tip of the distal segment.”; Fig. 3, distal end of the catheter 69 including the distal end of the insertion tube 77; [0019] “a flexible probe adapted for insertion into a body cavity of a patient; [0019], “a flexible probe adapted for insertion into a body cavity of a patient. Within the probe are a transmitter and a position sensor for receiving signals from the transmitter to sense a position of the distal tip relative to the distal end of the probe, The probe has a resilient contact force sensor disposed between the transmitter and the position sensor, which couples the distal tip to the distal portion of the probe and is configured to deform in response to pressure exerted on the distal tip when the distal tip engages a wall of the body cavity.”; [0056] “the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip.”; see also Fig. 2, contact force sensor 53 and springs 63 that couple two ends of the probe).
Regarding Claims 13-14, see similar citations for the similar limitations as stated under Claims 2-3 respectively.
Regarding Claim 15, Govari further discloses wherein the pressure-sensing device is communicatively coupled to a controller of the console configured to convert electrical signals corresponding to the deformations into measured pressure values ([0062] “Operating the transmitter 61 at a different frequency than those used by the field generating coils 28 enables the processor 22 (FIG. 1) to determine the angular deflection of the end portion 43 with respect to the proximal portion 65, from which the contact force, and the magnitude of non-alignment with the proximal portion 65 may be computed”; see also, [0056] “The position sensor 93 and the transmitter 91 are connected via conductors 95, 97, respectively, to a processing unit at the proximal end of insertion tube 77 … the position changes in response to deformation of the coupling member, and the processing unit may thus use the position reading in order to give an indication of the pressure exerted on and by the distal tip.”).
Regarding Claim 16, see similar citations for the similar limitations as stated under Claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 17-19 are rejected under 35 U.S.C. 103 as obvious over Govari (US 2017/0172666 A1) in view of Shan (US 2015/0359520 A1).
Regarding Claim 6, while Govari further discloses adjusting the contact force to a desired level ([0068] “Step 121 comprises step 123 in which contact force is adjusted to a desired level”), Govari does not explicitly disclose wherein the ultrasound probe includes logic configured to compare a measured pressure value against a threshold pressure value.
Shan teaches wherein the ultrasound probe includes logic configured to compare a measured pressure value against a threshold pressure value ([0029] wherein “the ultrasound probe comprises at least one pressure sensor for sensing a pressure with which the ultrasound probe is pressed against a surface of an examination object. … . The pressure sensor may also be coupled with a visual, audible and/or tactile feedback unit for providing a feedback to the user about the pressure measured with the pressure sensor. In this case the user may receive an indication if the applied pressure is too high or too low. An audible warning signal may, for example, be generated if the user presses the ultrasound probe (i.e. the probe housing) against the examination object with a too high pressure that could negatively interfere the fat measurements. Alternatively, a green light may be provided on the probe housing that turns into a red light if the applied pressure is too high. Such an embodiment is especially advantageous to assist inexperienced users.” Here, the determination of applying too high pressure or low pressure can be interpreted as comparing the measured value with threshold values.HereHere).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the imaging probe and its corresponding processing algorithm, as taught by Govari, to include a logic for comparing the measured pressure/force with threshold values and a means for informing the operator of the results, like taught by Shan, in order to inform the operator when “the applied pressure is too high or too low.” (see Shan, [0029]). Such a modification merely involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143).
Regarding Claim 7, Govari is silent as to wherein the ultrasound probe includes a speaker configured to emit an audio signal to alert a clinician when the measured pressure value exceeds the threshold pressure value.
Shan teaches wherein the ultrasound probe includes a speaker configured to emit an audio signal to alert a clinician when the measured pressure value exceeds the threshold pressure value (see similar citations/reasonings under Claim 6 stated above).
Regarding Claim 8, Govari is silent as to wherein the ultrasound probe includes a light-emitting diode configured to emit a visual signal to alert a clinician when the measured pressure value exceeds the threshold pressure value.
Shan teaches wherein the ultrasound probe includes a light-emitting diode configured to emit a visual signal to alert a clinician when the measured pressure value exceeds the threshold pressure value (see similar citations/reasonings under Claim 6 stated above).
Regarding Claims 17-18, see similar citations for the similar limitations as stated above under Claims 6-7 respectively.
Regarding Claims 19, Govari is silent as to wherein the display is configured to emit a visual signal to alert a clinician when the measured pressure value exceeds the threshold pressure value.
Shan teaches wherein the display is configured to emit a visual signal to alert a clinician when the measured pressure value exceeds the threshold pressure value (see similar citations/reasonings under Claim 6 stated above).

Claims 10 and 21 are rejected under 35 U.S.C. 103 as obvious over Govari (US 2017/0172666 A1), in view of Smith (US 2006/0004290 A1), and further in view of Orth (US 3,697,917 A).
Regarding Claim 10, Govari further discloses the use of a contact force sensor in the articulating area between the articulating probe head and the probe body in response to pressing the articulating probe head into a patient to cause the deformation (see the rejection under Claim 1; [0019] “The probe has a resilient contact force sensor disposed between the transmitter and the position sensor, which couples the distal tip to the distal portion of the probe and is configured to deform in response to pressure exerted on the distal tip when the distal tip engages a wall of the body cavity”). 
However, Govari is silent as to wherein the pressure transducer is a piezoresistive strain-gauge pressure transducer including a strain gauge bonded to a flexible diaphragm … a deformation in the diaphragm providing a corresponding measurable change in strain-gauge electrical resistance indicative of the pressure.
Smith teaches wherein the pressure-sensing device is a piezoresistive pressure transducer ([0031], “One example of a type of pressure sensor which may be used in this context and which may be fabricated on or under the substrate 44 by MEMS or other semiconductor processing techniques is a uniaxial pressure sensor. However, other types of pressure sensors, such as pressure sensors that operate on capacitive pressure sensing, piezoresistive pressure sensing, electromagnetic pressure sensing, or by other pressure sensing techniques may also be suitable.”).
Orth teaches an effective structure for designing a typical piezoresistive pressure. In particular, Orth teaches a  piezoresistive sensor that includes a strain gauge bonded to a flexible diaphragm … a deformation in the diaphragm providing a corresponding measurable change in strain-gauge electrical resistance indicative of the pressure. (see Orth, Col. 1, lines 5-12, wherein “pressure transducers of the type utilizing piezoresistive strain gages formed in a flexible diaphragm subjected to a pressure to be measured”; Col. 2, lines 33-38, wherein “Electrical conductors attached to the strain gage elements on the active area of the diaphragm for resistance measurement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensing unit, as taught by Govari, to be a pressure transducer such as a piezoresistive pressure sensor, like taught by Smith, with effective structural limitations of a piezoresistive sensor, like taught by Orth,  in order to provide an effective pressure sensing device, to prevent measurement errors resulting from diaphragm stresses other than those caused by the pressure to be measured, to acquire pressure data or other data indicative of contact of the probe with the subject, to indicate when too much pressure is being applied to the subject and/or the probe, and to indicate when there is sufficient contact between patient and the probe to allow acquisition of ultrasound imaging data. (see Orth Col. 1, lines 5-12; Smith, [0031]).
Regarding Claim 21, see similar citations/reasonings as stated under Claim 10 above.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as obvious over Govari (US 2017/0172666 A1), in view of Smith (US 2006/0004290 A1), and further in view of Kavli (US 5,349,865 A).
Regarding Claim 11, Govari further discloses the use of a contact force sensor in the articulating area between the articulating probe head and the probe body in response to pressing the articulating probe head into a patient to cause the deformation (see the rejection under Claim 1; [0019] “The probe has a resilient contact force sensor disposed between the transmitter and the position sensor, which couples the distal tip to the distal portion of the probe and is configured to deform in response to pressure exerted on the distal tip when the distal tip engages a wall of the body cavity”). 
Smith teaches wherein the pressure transducer is a variable capacitance pressure transducer ([0031], “One example of a type of pressure sensor which may be used in this context and which may be fabricated on or under the substrate 44 by MEMS or other semiconductor processing techniques is a uniaxial pressure sensor. However, other types of pressure sensors, such as pressure sensors that operate on capacitive pressure sensing, piezoresistive pressure sensing, electromagnetic pressure sensing, or by other pressure sensing techniques may also be suitable.”).
Kavli teaches an effective capacitive pressure sensor that may include a diaphragm electrode and an opposing electrode … , a deformation in a flexible diaphragm affecting a distance between the diaphragm electrode and the opposing electrode providing a corresponding measurable change in capacitance indicative of the pressure. (see Kavli, Claim 1, “a capacitive pressure transducer comprised of a reference capacitor and a variable capacitor, each comprised of an electrode formed of a layer of conductive material on the same face of an insulating plate, said insulating plate having an upper surface a lower surface, said reference capacitor electrode being substantially topologically annular and peripherally disposed around said variable capacitor electrode, said variable capacitor electrode being substantially topologically disk-like and covering the central portion of said insulating plate, said insulating plate being spaced slightly apart from a thick flat flexible metal diaphragm at the outer peripheries thereof, said diaphragm being flexible under applied deflection forces to deflect toward said insulating plate and change a variable capacitance of the variable capacitor formed between said variable capacitor electrode and said diaphragm, said diaphragm being at least 0.015 inches thick, and said metal diaphragm being in mechanical coupling proximity with said insulating plate over the greater portion of the area of said variable capacitor electrode”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure sensing unit, as taught by Govari, to be a pressure transducer such as a capacitive pressure sensor, like taught by Smith, with typical structural limitations of an effective capacitive pressure sensor, like taught by Kavli, to acquire pressure data or other data indicative of contact of the probe with the subject, to indicate when too much pressure is being applied to the subject and/or the probe, and to indicate when there is sufficient contact between patient and the probe to allow acquisition of ultrasound imaging data (Smith, [0031]), and to provide a radically simple, reliable, inherently accurate, intrinsically wide-pressure-range adaptable, low to ultra-high pressure sensor (see Kavli, Abstract).
Regarding Claim 22, see similar citations/reasonings as stated under Claim 11 above.

Claim 20 is rejected under 35 U.S.C. 103 as obvious over Govari (US 2017/0172666 A1) in view of Cox (US 2011/0295108 A1).
Regarding Claim 20, Govari further discloses wherein the display is configured to display visual feedback including a visualization of a target vein (Fig. 1 monitor 29 displays the heart and the veins).
However, Govari is silent as to displaying a catheter placed in the target vein.
Cox teaches displaying a catheter placed in the target vein ([0065] “, ultrasound ("US")-based visualization of a vessel, such as a vein, in preparation for insertion of the catheter 72 into the vasculature. Such visualization gives real time ultrasound guidance for introducing the catheter into the vasculature of the patient and assists in reducing complications typically associated with such introduction, including inadvertent arterial puncture, hematoma, pneumothorax, etc.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of using the ultrasonic imaging system, as taught by Govari, to visualize a target vein and a catheter placed in the target vein, like taught by Cox, in order to assist in reducing complications typically associated with such introduction, including inadvertent arterial puncture, hematoma, pneumothorax. (see Cox, [0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanayama (US 20140114194 A1) discloses an ultrasound probe including piezoelectric vibrators and pressure sensors. Lindekugel (US 20110313293 A1) discloses a probe cap for use with an ultrasound probe including a head portion and an acoustic surface is disclosed. Osaka (US 20090124903 A1) discloses an ultrasound probe that  comprises a pressure sensor that detects pressure applied to the subject. Jin (US 20140357994 A1) discloses ultrasound systems and methods of detecting a pressure applied to an object through an ultrasound probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 9:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3793                   

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793